Citation Nr: 1329607	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  05-32 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder, to include on a secondary basis.

2.  Entitlement to a higher initial disability rating for 
posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating in excess of 
10 percent for mild chondromalacia patellae with tendonitis 
of the right knee.
 
4.  Entitlement to an initial disability rating in excess of 
10 percent for mild chondromalacia patellae with tendonitis 
of the left knee.

5.  Entitlement to an initial disability rating in excess of 
20 percent for rotator cuff impingement syndrome of the left 
shoulder.



REPRESENTATION

Veteran represented by:	Rebecca C. Patrick, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to July 
1987, and from November 1988 to December 1993.  He also had 
service with the Army National Guard Reserves from 
approximately July 1998 to December 2003.

The right ankle claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision of the U.S. Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which 
denied service connection for a right ankle disorder.  The 
Veteran filed a Notice of Disagreement (NOD) in May 2005.  
The RO issued a Statement of the Case (SOC) in September 
2005.  In September 2005, the Veteran filed his Substantive 
Appeal.  Thus, the Veteran perfected a timely appeal of this 
issue.

The PTSD and left shoulder claims come before the Board on 
appeal from a May 2007 rating decision of the RO in 
Columbia, South Carolina, which granted service connection 
for PTSD, evaluated at 30 percent disabling, and service 
connection a rotator cuff impingement syndrome of the left 
shoulder, evaluated at 20 percent disabling, with the 
evaluation for each disability effective from August 31, 
2004 (the date of receipt of the Veteran's service 
connection claims).  The Veteran filed a NOD in July 2007, 
appealing the initial disability ratings assigned.  The RO 
furnished the Veteran a SOC in October 2007.  In December 
2007, the Veteran filed his Substantive Appeal.  Thus, the 
Veteran perfected a timely appeal of these issues.

By an August 2008 rating decision, the RO assigned a 50 
percent rating for PTSD, effective from August 31, 2004.  As 
the 50 percent rating does not represent the highest 
possible schedular rating for this disability, the issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 
38 (1993). 

The bilateral knee issues come before the Board on appeal 
from a November 2011 rating decision of the Appeals 
Management Center (AMC) in Washington, DC, which granted 
service connection for mild chondromalacia patellae with 
tendonitis of the right and left knees, with each knee 
evaluated at 10 percent disabling, effective from August 31, 
2004.  In January 2012, the Veteran filed his NOD and 
contested the initial 10-percent disability ratings 
assigned.  To date, the RO has not issued a SOC on these 
issues.

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a Board videoconference hearing in June 2009.  
A transcript of this proceeding has been associated with the 
claims file. 

In a January 2010 decision, the Board denied: (1) an initial 
rating in excess of 20 percent for a rotator cuff 
impingement syndrome of the left shoulder; and (2). an 
initial rating in excess of 50 percent for PTSD.  The 
Veteran appealed this Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an 
October 2011 Memorandum Decision, the Court vacated that 
part of the January 2010 Board decision pertaining to the 
left shoulder issue, and reversed that part of the January 
2010 Board decision pertaining to the PTSD issue.  The Court 
then remanded those two issues to the Board for further 
readjudication.  The issues that remained in the January 
2010 Board decision were left undisturbed.

As will be discussed in further detail below, in accordance 
with the Court's memorandum decision, the Board will grant 
the Veteran an initial disability rating of (at least) 70 
percent for PTSD since August 31, 2004 (the date of receipt 
of his service connection claim).  See Chisem v. Gober, 10 
Vet. App. 526, 527-528 (1997) (under the "law of the case" 
doctrine, the Board is bound by the findings contained in 
the Court's decision and is not free to do anything contrary 
to the Court's prior action with respect to the same claim).

In January 2010 and March 2012, the Board remanded the issue 
of service connection for residuals of a right ankle injury, 
to include on a secondary basis, to the RO AMC in 
Washington, DC, for further development.  The appeal has now 
been returned to the Board for appellate disposition.  This 
issue still remains a part of the current appeal.

The issues concerning entitlement to service connection for 
headaches and a skin disorder were previously before the 
Board on appeal in March 2012.  However, following a Board 
remand, the RO granted the service connection for each of 
these disabilities in a December 2012 rating decision.  To 
date, the Veteran has not appealed either the initial 
disability ratings or effective dates assigned.  Therefore, 
these issues are no longer a part of the current appeal 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second NOD must thereafter be timely filed to initiate 
appellate review of the claim concerning "downstream" 
issues, such as the compensation level assigned for the 
disability and the effective date); see, too, 38 C.F.R. § 
20.200 (2012).

The Veteran's Virtual VA paperless claims file has been 
reviewed in preparing this decision and remand, along with 
his paper claims file. 

The issues of: (1) entitlement to an initial disability 
rating in excess of 70 percent for PTSD; (2) entitlement to 
an initial disability rating in excess of 10 percent for 
mild chondromalacia patellae with tendonitis of the right 
knee; (3) entitlement to an initial disability rating in 
excess of 10 percent for mild chondromalacia patellae with 
tendonitis of the left knee; and (4) entitlement to an 
initial disability rating in excess of 20 percent for a 
rotator cuff impingement syndrome of the left shoulder, are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the VARO.


FINDINGS OF FACT

1.  The information of record indicates that the Veteran 
sustained a right ankle injury during a period of time when 
he was performing inactive duty for training.

2.  The evidence of record is in relative equipoise as to 
whether the Veteran's right ankle disorder, idenitied as a 
right ankle sprain with tibial tendonitis, anterior ankle 
impingement, and arthritis, had its onset from the right 
ankle injury he incurred during a period of inactive duty 
for training.

3.  Since August 31, 2004, the Veteran's PTSD symptoms have 
been of the severity, frequency and duration that produced 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking 
and mood.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for establishing service connection for a right 
ankle disorder, identified as a right ankle sprain with 
tibial tendonitis, anterior ankle impingement, and 
arthritis, have been met.  38 U.S.C.A. §§ 101(2), (22)-(24), 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309 (2012).

2.  Since August 31, 2004, the criteria for an initial 
disability rating of 70 percent for PTSD are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.130, Diagnostic Code (DC) 9411 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece 
of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

I.  VA's Duties to Notify and Assist

The Board is granting the Veteran an initial disability 
rating of (at least) 70 percent for the service-connected 
PTSD.  The Board is then remanding the issue of entitlement 
to an initial disability rating in excess of 70 percent for 
PTSD to the RO for further development.  The Board is also 
granting service connection for a right ankle disorder.  
Thus, in light of these favorable determinations, no further 
discussion of compliance with VA's duty to notify and assist 
is necessary.

II.  Service Connection

The Veteran seeks service connection for a right ankle 
disorder.

Service connection may be granted if the evidence 
demonstrates that a current disorder resulted from an injury 
or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection, 
there must be:  competent evidence of a current disorder; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and, competent evidence of a nexus between an in-
service injury or disease and the current disorder.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for any disease 
diagnosed after the military discharge, when all the 
evidence, including that pertinent to the period of military 
service, establishes that the disease was incurred during 
the active military service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including 
arthritis will be presumed if they manifest to a compensable 
degree within one year following the active military 
service.  This presumption, however, is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see Walker v. 
Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of 
continuity of symptomatology can be used only in cases 
involving those disorders explicitly recognized as chronic 
under 38 C.F.R. § 3.309(a)).  Presumptive periods are not 
intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and 
VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R.  
§ 3.303(d).   However, the presumption provisions of 38 
C.F.R. §§ 3.307 and 3.309 are inapplicable to periods of 
active duty for training (ACDUTRA) and INACDUTRA.  Smith v. 
Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 
Vet. App. 167 (2010).

The phrase "in the active military, naval, or air service" 
is defined by 38 U.S.C.A. § 101(24).  This phrase embraces 
active duty, any period of active duty for training 
(ACDUTRA) which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
the line of duty, and any period of INACDUTRA during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated in the time of duty.  Id.  The 
implementing regulation defines INACDUTRA as "duty (other 
than full-time duty) performed by a member of the National 
Guard of any State . . . ."  38 C.F.R. § 3.6(d)(4).  Thus, 
an individual engaged in INACDUTRA who is disabled from an 
injury incurred or aggravated in the line of duty may be 
eligible to receive compensation.  

When there is an approximate balance of positive and 
negative evidence regarding a material issue, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 
C.F.R. §§ 3.102.  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365. 

As previously stated, the first element requires medical 
evidence of a current disorder.  Here, a current diagnosis 
has been established.  At the September 2011 VA examination, 
the Veteran was diagnosed with posterior tibial tendinitis 
and anterior ankle impingement and arthritis of the right 
ankle.  On VA examination in March 2012, the Veteran was 
diagnosed with right ankle sprain.  Thus, the Veteran has 
satisfied the first element of service connection.

The second element requires medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease.  Here, the record does 
not show that a right ankle injury was incurred during the 
Veteran's period of active duty service, or within the one 
year period following his discharge from the active duty.  
Thus, there is no basis for establishing service connection 
based on that period of service.

Instead, the Veteran testified at the Board hearing that he 
injured his right ankle when he was in Officer Candidate 
School in Fort Jackson, South Carolina, on INACDUTRA service 
with the National Guard.  He stated that he had his front 
and back gear on and was running on a raised sidewalk.  He 
stated that he went off the sidewalk and twisted his ankle 
really badly, and that this injury put him out of Officer 
Candidate School.  

In this regard, upon completion of his active duty service, 
the Veteran joined the South Carolina Army National Guard 
from July 1998 to December 2003.  The Veteran's Army 
National Guard Retirement Points History Statement indicates 
that the Veteran was an Army National Guard Unit Member from 
July 30, 2001, to July 29, 2002, earning at least 50 points 
for inactive duty training (IDT).  The Veteran's Army 
National Guard Reserve records also document a right ankle 
sprain in June 2002.  The Veteran was ordered to light duty 
with no running, prolonged walking, marching, or driving a 
government vehicle.  He was treated with over-the-counter 
medication (Motrin).  This injury occurred at Fort Jackson 
in South Carolina.  Thus, when viewed in this context, the 
service department records suggest that the Veteran 
sustained a right ankle sprain in June 2002 when he was on 
INACDUTRA service with the National Guard.  There is no 
indication from the record to distinguish between ACDUTRA or 
INACDUTRA for that period of service.  However, in giving 
the Veteran the benefit of the doubt, the Board finds that 
the Veteran's status in June 2002 was INACDUTRA.  Thus, the 
Board finds that the Veteran was on INACDUTRA status with 
the Army National Guard when he sustained a right ankle 
injury in June 2002.  The Veteran's National Guard service 
ended in December 2003.  

As previously mentioned, the third element requires medical 
evidence of a nexus between the current disorder and the in-
service disease or injury.  In other words, the question now 
becomes whether the right ankle injury sustained by the 
Veteran in June 2002 during a period of INACDUTRA was the 
initial onset of any currently diagnosed right ankle 
disorder, namely posterior tibial tendonitis and anterior 
ankle impingement and arthritis of the right ankle (VA 
examination dated in September 2011) and right ankle sprain 
(VA examination dated in March 2012).

In this regard, on a VA joints examination in September 
2011, following a review of the claims file and a physical 
examination of the Veteran, the VA examiner determined that 
it is less likely as not that the Veteran's current right 
ankle disorder is related to his active duty service.  The 
examiner reasoned that the only pertinent record was the 
2002 record from Fort Jackson.  The examiner could not find 
any other pertinent military records relating to the 
Veteran's right ankle.  In the same way, the Veteran was 
afforded a VA addendum medical opinion in November 2011.  
Following a review of the claims file, to include the recent 
VA examination, the VA examiner determined that the 
Veteran's current right ankle disorder is less likely as not 
related to his active military service.  The examiner 
reasoned that there is no evidence in the Veteran's STRs of 
a right ankle injury or treatment.  In addition, the Veteran 
was afforded another VA ankle examination in March 2012.  
Following a review of the claims file and a physical 
examination of the Veteran, the VA examiner determined that 
it is less likely as not (less than 50 percent probability) 
that the Veteran's current right ankle disorder was incurred 
in or caused by the claimed in-service injury, event, or 
illness.  The examiner reasoned that no chronic right ankle 
disorder was documented in the Veteran's STRs.  The examiner 
also reasoned that the Veteran's right ankle was stable at 
the VA examinations.  No ligament laxity was noted, which 
would be found with significant strains or instability.  

On VA examination in March 2012, the VA examiner, following 
a physical examination of the Veteran and a review of the 
claims file, found that the Veteran's current right ankle 
disorder is less likely than not (less than 50 percent 
probability) proximately due to or the result of the 
Veteran's service-connected bilateral knee disabilities.  
The examiner also found that the Veteran's bilateral knee 
disabilities did not aggravate his current right ankle 
disorder.  The examiner reasoned that a knee disability does 
not predispose someone to ankle strains.

The Board finds these VA medical opinions to be inadequate.  
The VA examiners only addressed the Veteran's period of 
active duty, and did not discuss his right ankle sprain 
incurred during his INACDUTRA period of service.  None of 
the examiners offered a medical opinion regarding whether 
any current right ankle disorder results from the June 2002 
INACDUTRA injury.  Therefore, the Board finds that the VA 
opinions are of little probative value in resolving the 
issue on appeal.

However, the evidence required to warrant a grant of 
disability benefits does not have to be conclusive.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 

In this case, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that the evidence is in equipoise, 
and thus the Veteran's current right ankle sprain is found 
to be related to his INACDUTRA period of service.  See 38 
U.S.C.A. 
§ 5107(b).  As stated above, an INACDUTRA treatment record 
shows that the Veteran suffered a right ankle sprain in June 
2002.  Post-service, at the March 2012 VA examination, the 
examiner diagnosed the Veteran with a right ankle sprain.  
There is no evidence in the claims file of a superimposed 
injury occurring between 2002 and 2012.  On balance, the 
record evidence seems to support a finding of an initial 
onset of a right ankle disorder, to include a right ankle 
sprain with tibial tendonitis, anterior ankle impingement, 
and arthritis, during his INACDUTRA period of service.  This 
provides a plausible basis to conclude that the Veteran's 
current right ankle sprain is related to his military 
service.  With resolution of all reasonable doubt in the 
Veteran's favor, it is concluded that the evidence supports 
service connection for a right ankle sprain.  38 U.S.C.A. § 
5107(b).  The Veteran's claim of entitlement to service 
connection for a right ankle disorder, to include a right 
ankle sprain with tibial tendonitis, anterior ankle 
impingement, and arthritis, is granted.

III.  Initial Rating

The Veteran seeks a higher initial disability rating for his 
service-connected PTSD.

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on the average 
impairment of earning capacity in civil occupations.  
Separate DCs identify the various disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2012).

Where a Veteran appeals the initial rating assigned for a 
disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  See 
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The Veteran's PTSD is currently rated as 50 percent 
disabling under DC 9411, since August 31, 2004 (the date of 
receipt of his original claim of service connection)

The Board notes that psychiatric disabilities other than 
eating disorders are rated pursuant to the criteria for 
General Rating Formula.  38 C.F.R. § 4.130.  Under the 
formula, a 50 percent disability rating is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and, difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411.

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and, inability to 
establish and maintain effective relationships, warrants a 
70 percent disability rating.  Id.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent disability rating.  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the rating, but 
are not meant to be exhaustive, and the Board need not find 
all or even some of the symptoms to award a specific rating.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On 
the other hand, if the evidence shows that the Veteran 
suffers symptoms or effects that cause occupational or 
social impairment equivalent to what would be caused by the 
symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Id. at 443.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has embraced the Mauerhan Court's interpretation of 
the criteria for rating psychiatric disabilities.  Sellers 
v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association 's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126 (2012)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  
The Board notes that a GAF score ranging from 61 to 70 
reflect some mild symptoms or some difficulty in social, 
occupational, or school, but generally the person functions 
well, and has some meaningful interpersonal relationships; a 
score of 51-60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning; a 
score of 41-50 indicates serious symptoms or any serious 
impairment in social, occupational or school; and, a score 
of 31 to 40 indicates some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school.  However, the GAF score assigned in a case, 
like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the 
actual symptoms of the Veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a). 

In an October 2011 Memorandum Decision, the Court reversed 
and remanded that part of the January 26, 2010, Board 
decision, to the extent that it determined that an initial 
disability rating in excess of 50 percent was not warranted.  
In accord with the Court's ruling in its memorandum 
decision, the Board is granting the Veteran an initial 
disability rating of (at least) 70 percent for his PTSD, 
effective from August 31, 2004 (the effective date of his 
service connection grant).  As articulated in the Court's 
decision, the evidence of record supports the finding that 
the Veteran's service-connected PTSD is manifested by 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood.  38 C.F.R. § 4.130, DC 9411.

Specifically, a letter from the Veteran's girlfriend dated 
in August 2004, reported that:

[The Veteran] experiences severe mood swings.  
One minute he is happy and having a good time, 
and then a split second later he is in the worst 
mood possible for no apparent reason.  Usually he 
is either in a really good mood or a really bad 
mood.  There are not many in between times.  In 
affect [sic], his relationships with people are a 
hit and miss, because some are unable to put up 
with his frequent mood swings.  Most of his 
friends though know when the time is and usually 
stay away, giving [the Veteran] his space and 
time.

There are also times when he feels that everyone 
is 'out to get him.'  He feels like he can trust 
no one, not even his own mother, at times.  His 
paranoia becomes so overwhelming at times that he 
refuses to go anywhere or speak to anyone, even 
myself.

[The Veteran] also suffers from bouts of 
depression, usually after hearing or seeing 
something that reminds him of Desert Storm.  For 
example:  We were having breakfast at Cracker 
Barrel on Saturday morning and having a nice 
conversation and then he just started crying 
uncontrollably.  He could not compose himself 
enough to sit there and had to go outside, where 
he started crying more intense.  When I asked 
what was wrong, he told me that the noise he just 
heard reminded him of an incident during Desert 
Storm.  He didn't finally get over this for two 
days.  When the Afghanistan Conflict and, 
especially Iraq started, [the Veteran] has 
withdrawn from many people.  He has been crying a 
lot more often, his mood wings are more dramatic 
and he tells me experiencing a feeling of guilt.  
[The Veteran's] anxiety level increases if he has 
to drive during light periods of rain.  He states 
that it reminds him of the 5-ton accident that 
occurred during Operation Desert Storm.  
Furthermore, he does not like anyone else to 
drive him because he 'needs to be in control in 
case something was to happen.'  He also has 
several nightmares per week, reliving his moments 
in Desert Storm.

[The Veteran] has an extremely hard time sleeping 
through the night.  In fact, I can't remember him 
ever having a complete night's sleep.  He will 
sleep for an hour and wake up 2-3 hours.  If he 
is lucky, he will get 3-4 hours of sleep a night.  
Again, he is plagued with nightmares almost on a 
nightly basis.

At times, he has trouble remembering simple 
things like how to spell, or where he is going 
and a conversation that we just had.  For 
example, he has told me that he was driving home 
and missed the turn.  He ended in Columbia and 
started crying because he did not remember how he 
got there or where he was supposed to be going.

A letter from the Veteran's co-worker in July 2005 stated 
that the Veteran "showed a lot of professionalism and was 
generally fun to be around.  However, there were signs of 
some difficulties from his Desert Storm days.  He 
occasionally had mood swings when he withdrew from many of 
his fellow workers, and we knew to stay away from him then."  
The co-worker indicated that he is still friends with the 
Veteran, and the Veteran continues to suffer from challenges 
as a result of Desert Storm.  

The Veteran's friend also wrote a letter describing a recent 
visit by the Veteran.  The friend reported that, "[M]any 
things quickly causes his mood to change.  It was easy to 
see [the Veteran] become uncomfortable in a crowd of people 
. . . [the Veteran] has abrupt mood swings and at times 
quick tempered . . . He was visually upset with inflamed 
emotions.  [The Veteran] stated, 'The only thing that keeps 
me going is my son and my mom.  If it wasn't for them I 
wouldn't be here.'"
At the January 2007 VA examination, the VA examiner found 
that the Veteran experienced poor sleep, feelings of 
isolation, flashbacks, difficulty trusting others, and 
thoughts of death on a daily basis.  The examiner also 
stated that the Veteran's job was not going well.  The 
examiner assigned a GAF score of 40, which indicates some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school.  

Additionally, at the June 2008 VA examination, the VA 
examiner documented that the Veteran reported: a divorce in 
2000; difficulty in relationships due to his PTSD symptoms; 
having few friends and difficulty socializing with others; 
and, poor motivation to complete his activities of daily 
living and at times will skip his basic activities 
altogether.  The examiner then assigned a GAF score of 48, 
and found that the Veteran was demonstrating severe 
impairment in functioning related to his service-connected 
PTSD.

In July 2009, the Veteran's private physician provided a 
medical opinion following an examination of the Veteran.  At 
the examination, the Veteran reported experiencing repeated 
episodes of persistent depressed mood, diminished energy 
level, loss of appetite, sleep disturbance, and suicidal 
ideation coupled with stomach problems and persecutory 
distortion/delusions.  He described auditory distortions and 
panic attacks that were not situation-specific.  The Veteran 
stated that he had unreasonable fears, unwanted repetitive 
thoughts, and intrusive memories.  Concerning the Veteran's 
job or school problems, the private physician then opined 
that the finding of the PTSD Diagnostic Scale strongly 
indicated that the symptom severity rating was severe and 
his level of impairment in functioning was also severe.  The 
physician also opined that the Veteran's current problems 
were increasing difficulty in defending from his symptoms 
and that his employment and ability to function in the 
community were at "clear jeopardy."  The physician concluded 
that the Veteran's impairment had reached a level where he 
should be classified as "completely disabled and provided 
benefits accordingly."

Upon review of the record evidence, as discussed above, the 
Court concluded that the Board's conclusion was "clearly 
erroneous," leaving the Court with the definite and firm 
conviction that the Veteran's PTSD symptoms at least 
reflected occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, which warranted at 
least a 70 percent disability rating.  Therefore, in 
accordance with the law of the case doctrine, the Board 
grants an initial disability rating of 70 percent for the 
Veteran's service-connected PTSD, from August 31, 2004 (the 
effective date of his service connection grant).  38 C.F.R. 
§ 4.130, DC 9411; see Chisem v. Gober, supra.  To this 
extent, the appeal is granted.  To the extent that the 
Veteran contends that he is entitled to an initial 
disability rating in excess of 70 percent for his PTSD, from 
August 31, 2004, that issue will be addressed in the remand 
below, and no further discussion is necessary in the 
decision.


ORDER

Entitlement to service connection for a right ankle 
disorder, identified as a right ankle sprain with tibial 
tendonitis, anterior ankle impingement, and arthritis, is 
granted.

Subject to the laws and regulations governing monetary 
awards, entitlement to an initial disability rating of 70 
percent for PTSD, since August 31, 2004, is granted.





REMAND

The Board finds that further development is necessary before 
the remaining claims can be adjudicated.

Knees Claims

The Board has determined that the Veteran filed a timely NOD 
in January 2012 in response to the November 2011 rating 
decision that granted service connection for the Veteran's 
bilateral knee disabilities.  The Veteran appealed the 
initial 10 percent disability ratings assigned.  Thus, the 
RO must now respond to the Veteran's January 2012 NOD with a 
SOC addressing the issues.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

PTSD Claim (In Excess of 70%)

Initially, the Veteran's Virtual VA claims file contains a 
January 2011 rating decision from the RO in Columbia, South 
Carolina, granting a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities, effective from June 4, 2010.  In the rating 
decision, the RO refers to several lay statements dated in 
2010 and a medical opinion from Dr. J.L. dated in June 2009.  
These documents are not currently in the Veteran's paper 
claims file or Virtual VA claims file.  Thus, the Board must 
assume that these documents are in the Veteran's temporary 
file.  This temporary file has not been associated with the 
claims file.  Since the temporary file may contain evidence 
and information relevant to the claims on appeal, the Board 
finds a remand is needed in order to obtain the temporary 
file pertaining to the Veteran and associate it with the 
claims file.

Additionally, the Veteran's last VA examination to assess 
the current severity of his service-connected PTSD was in 
July 2008.  This examination is now over five years old.  
Since the July 2008 VA examination, the Veteran has been 
awarded a TDIU based on the severity of his service-
connected disabilities, to include his service-connected 
PTSD.  This suggests to the Board that the Veteran's PTSD is 
currently more severe than is evidenced by the examinations 
of record.  The Board finds that more recent evidence must 
be obtained in order to determine the current severity of 
the Veteran's PTSD.  An additional VA examination is 
therefore necessary to determine the current severity of the 
service-connected PTSD.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (where the Court determined the Board should 
have ordered a contemporaneous examination of the Veteran 
because a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an 
increased rating); see, too, Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment 
of the disability since the previous examination); see, as 
well, VAOPGCPREC 11-95 (1995).  

Left Shoulder Claim

The Veteran's rotator cuff impingement syndrome of the left 
shoulder is currently rated under 38 C.F.R. § 4.71a, DC 5201 
(2012), which considers the Veteran's limitation of motion 
of the left shoulder in determining the appropriate 
disability rating.  The Court has repeatedly held that 
examinations provided to evaluate the extent of a Veteran's 
functional loss of the musculoskeletal system under rating 
codes based on limitation of motion must determine whether 
any pain found to be present could significantly limit 
functional ability during flare-ups or upon repetitive 
motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); 
see 38 C.F.R. 
§ 4.40 (2012); DeLuca v. Brown, 8 Vet. App. 202, 205-6 
(1995).  These determinations, should, if feasible, be 
portrayed in terms of the additional range-of-motion loss 
due to pain on use or flare-ups.  Id.  Where this 
information is not provided in the examination report, or 
the report does not include an explanation for why this 
information could not feasibly be provided, the examination 
report is inadequate for rating purposes.  Mitchell, 25 Vet. 
App. at 44.

At the recent VA joints examination in January 2007, the 
Veteran reported flare-ups and pain in his left shoulder.  
In this regard, the VA examiner did not adequately address 
the DeLuca and Mitchell requirements.  The VA examiner found 
that the Veteran did have pain upon active ranges of motion 
of the lumbar spine.  The examiner, however, did not address 
where pain starts upon range of motion testing.  The 
examiner also did not discuss whether any functional loss is 
attributable to pain during flare-ups.  There are no 
pertinent left shoulder examinations dated since January 
2007.  The Court in its memorandum decision also pointed out 
several deficiencies in the January 2007 VA examination.  
Therefore, the Board finds the January 2007 VA examination 
to be inadequate.  See Barr, 21 Vet. App. at 311 (affirming 
that a medical opinion is adequate if it provides sufficient 
detail so that the Board can perform a fully informed 
evaluation of the claim).   Thus, on remand, the Veteran 
should be afforded another VA examination, as fully detailed 
below, for the left shoulder claim.  
The Veteran is hereby notified that it is his responsibility 
to report for the examinations scheduled in connection with 
this REMAND at whatever location it is scheduled and to 
cooperate in the development of his case.  The consequences 
of failure to report for a VA examination may include denial 
of his claims.  38 C.F.R. §§ 3.158, 3.655 (2012).

Additionally, the most recent outpatient treatment records 
from the VA Medical Center (VAMC) in Columbia, South 
Carolina, are dated from June 2009.  All pertinent records 
since this date should be obtained and added to the claims 
file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving 
v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Furnish a SOC addressing the issues of 
entitlement to an initial rating in excess 
of 10 percent for the mild chondromalacia 
patellae with tendonitis of the right knee 
and entitlement to an initial rating in 
excess of 10 percent for the mild 
chondromalacia patellae with tendonitis of 
the left knee.  Advise the Veteran and his 
representative of the date on which the 
time allowed for perfecting a timely 
substantive appeal of these issues 
expires.  If the Veteran and/or the 
Veteran's representative perfects his 
appeals by submitting a timely and 
adequate Substantive Appeal, then the RO 
should return the issues to the Board for 
the purpose of appellate disposition, if 
the determination of these issues remain 
adverse to the Veteran.

2.  Obtain and associate the Veteran's 
temporary file(s) from the RO in Columbia, 
South Carolina, with the claims file.  All 
requests for the temporary file and 
responses thereto must be documented in 
the claims file.  

3.  Obtain all pertinent VA outpatient 
treatment records from the Columbia, South 
Carolina, VAMC, since June 2009.

Ensure that the Veteran has not been 
treated by any other local VAMCs.  If no 
additional medical records are located, a 
written statement to that effect should be 
requested for incorporation into the 
record.

4.  Update all private treatment records 
currently contained in the claims file.

If no additional medical records are 
located, a written statement to that 
effect should be requested for 
incorporation into the record.

5.  After obtaining the above records, 
provide a VA psychiatric examination to 
the Veteran in order to assist in 
evaluating the severity of his service-
connected PTSD.  Properly notify the 
Veteran by sending notice of the details 
of the examination to the Veteran at his 
correct address.  Send the notice with 
sufficient time in advance to allow the 
Veteran to attend the examination.  

The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner to 
discuss all findings in terms of the 
diagnostic codes, particularly Diagnostic 
Code 9411.  The pertinent rating criteria 
must be provided to the examiner.  The 
findings reported must be sufficiently 
complete to allow for rating.  All 
indicated tests and studies should be 
accomplished.  All clinical findings 
should be reported in detail.  

Any opinion expressed by the VA examiner 
should be accompanied by a complete 
rationale.  If medical literature is 
relied upon in rendering this 
determination, the VA examiner should 
specifically cite each reference material 
utilized.  

6.  After obtaining the above records, 
provide a VA joints and muscle 
examination(s) to the Veteran in order to 
assist in evaluating the severity of his 
service-connected rotator cuff impingement 
syndrome of the left shoulder.  

The Veteran's claims folder must be 
reviewed by the examiner(s) in conjunction 
with the examination.  Ask the examiner(s) 
to discuss all findings in terms of the 
diagnostic codes, particularly Diagnostic 
Codes 5200, 5201, 5301, 5302, 5304, 5305, 
and 5306.  The pertinent rating criteria 
must be provided to the examiner(s).  The 
findings reported must be sufficiently 
complete to allow for rating.  All 
indicated tests and studies should be 
accomplished.  All clinical findings 
should be reported in detail.  

The examination report(s) must include 
ranges of motion, with notations as to the 
degree of motion at which the Veteran 
experiences pain.  The extent of any 
weakened movement, excess fatigability, 
and incoordination on use should also be 
described by the examiner(s).  The 
examiner(s) should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.  If not 
feasible to do so to any degree of medical 
certainty, then the examiner(s) should so 
indicate. 

The examiner(s) should also express an 
opinion concerning whether there would be 
additional functional impairment on 
repeated use or during flare-ups.  The 
examiner(s) should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.  If not 
feasible to do so to any degree of medical 
certainty, then the examiner(s) should so 
indicate. 

The examiner(s) must also provide an 
opinion regarding whether the Veteran has 
any weakness of pain of the supraspinatus 
muscle that can properly be considered 
part of his service-connected left 
shoulder rotator cuff impingement 
syndrome.

The examiner(s) must address whether the 
Veteran has ankylosis of the left shoulder 
joint.

The examiner(s) should specifically 
discuss the severity of any muscle 
impairment to the left shoulder in terms 
of slight, moderate, moderately severe, 
and severe, including any muscle 
impairment of the affected Muscle Groups.  
The examiner(s) must provide an opinion 
regarding whether any muscle impairment 
can properly be considered part of his 
service-connected left shoulder rotator 
cuff impingement syndrome.

Any opinion expressed by the VA 
examiner(s) should be accompanied by a 
complete rationale.  If medical literature 
is relied upon in rendering this 
determination, the VA examiner should 
specifically cite each reference material 
utilized.  

7.  After all of the above actions have 
been completed, readjudicate the Veteran's 
claims of entitlement to an initial rating 
in excess of 20 percent for the rotator 
cuff impingement syndrome of the left 
shoulder and entitlement to an initial 
rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  If 
the claims remain denied, issue to the 
Veteran and his representative a SSOC, and 
afford the appropriate period of time 
within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


